UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM 20-F o Registration Statement Pursuant to Section12(b) or12(g) of The Securities Exchange Act of 1934 OR x Annual Report Pursuant to Section13 or15(d) of The Securities Exchange Act of 1934 For the fiscal year ended August31, 2009 OR o Transition Report Pursuant to Section13 or15(d) of The Securities Exchange Act of 1934 OR o Shell Company Report pursuant to Section13 or15(d) of The Securities Exchange Act of 1934 Commission File Number: 333-134004 CANADIAN SATELLITE RADIO HOLDINGSINC. (Exact Name of Registrant as Specified in its Charter) Not Applicable (Translation of Registrant’s Name into English) Province of Ontario, Canada (Jurisdiction of Incorporation or Organization) 590King Street West 3rdFloor Toronto, Ontario Canada, M5V1M3 (Address of Principal Executive Offices) Securities registered or to be registered pursuant to Section12(b) of the Act: None. Securities registered or to be registered pursuant to Section12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section15(d) of the Act: 12.75% Senior Notes due 2014 Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 23,606,162ClassA Subordinate Voting Shares 81,428,133ClassB Voting Shares 0ClassC Non-Voting Shares Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. o Yes x No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or15(d) of the Securities Exchange Act of 1934. o Yes x No Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or15(d) of the Securities Exchange Act of 1934 during the preceding 12months (orfor such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated Filer x Indicate by check mark which financial statement item the registrant has elected to follow. o Item17 x Item18 If this is an annual report, indicate by check mark whether the registrant is a shell company (asdefined in Rule12b-2 of the Exchange Act) o Yes x No CANADIAN SATELLITE RADIO HOLDINGSINC.
